Order modified by striking out the provision permitting plaintiff to inspect the books, records and papers of defendant Chandler & Company, Inc., or to make abstracts, memoranda or copies of the contents of said books, records and accounts; the books, records and papers to be produced for the purpose of refreshing recollection or to be offered in evidence, without prejudice to plaintiff’s right to move for discovery and inspection after completion of examination; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, Merrell, O’Malley, Sherman and Townley, JJ.